Summary judgment was properly entered for the defendants, Million Dollar Round Table (MDRT) and city of Boston Auditorium Commission (commission), in this action, in which the plaintiff claims that MDRT induced a breach of a contract made by the plaintiff with the commission and prevented the plaintiff from obtaining the use of the Hynes Auditorium on June 25 and 26, 1976. The defendants’ affidavits assert that the space for the days in question had been committed to MDRT as early as May, 1974, long before any indication of interest by the plaintiff, and that MDRT was informed of the plaintiff’s involvement on January 6,1976. The affidavit on the plaintiff’s behalf by its executive committee chairman and treasurer confirms that he spoke to an official of MDRT on or about January 5,1976, and points to nothing previous to that date indicating any knowledge on MDRT’s part of the plaintiff’s interest in booking Hynes Auditorium for those two days. Further, that affidavit asserts that the commission repudiated its contract with the plaintiff on November 26, 1975, after which date it cannot be said that there was any relationship with the commission advantageous to the plaintiff with reference to the two days in question. Thus, no question of fact is raised as to acts by MDRT occurring before the contract (assuming its existence) was repudiated which might be said to have intentionally caused the repudiation and the termination of any such relationship. Community Nat’l Bank v. Dawes, 369 Mass. 550, 555-556, 558-559 (1976). See Goldsmith v. Traveler Shoe Co., 236 Mass. 111, 116 (1920); Prosser, Torts 934 (4th ed. 1971). Cf. Pino v. Trans-Atlantic Marine, Inc., 358 Mass. 498, 503-504 (1970) (quoting Restatement of Torts § 766); Casamasina v. Worcester Telegram & Gazette, Inc., 2 Mass. App. *858Ct. 801, 802 (1974). The plaintiff does not argue any claim against the commission.
The case was submitted on briefs.
William H. Shaughnessy for the plaintiff.
Ansel B. Chaplin & Hilary S. Schultz for Million Dollar Round Table.
Peter Koff, Assistant Corporation Counsel, for the city of Boston Auditorium Commission.

Judgment affirmed.